Citation Nr: 9917312	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to 
September 1972.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for an 
evaluation in excess of 70 percent for his PTSD.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

The Board observes that in August 1998 the veteran filed a 
claim for individual unemployability due to service-connected 
disability.  This claim was denied in a September 1998 rating 
decision, and added to a September 1998 supplemental 
statement of the case although the veteran had not filed a 
specific notice of disagreement as to this issue.  However, 
although this issue has been characterized by the RO as 
inextricably intertwined with the issue of the veteran's 
entitlement to an increased evaluation for PTSD, the matter 
is essentially rendered moot by the Board decision this date.  
See also VAOPGCPREC 6-99 (Jun. 7, 1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is shown to be productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought process or communication; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation or own name.  


CONCLUSION OF LAW

The criteria for assignment of a 100 percent evaluation for 
the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected disability has 
become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical and service personnel records, records of 
treatment following service, reports of VA rating 
examinations, and a transcript of hearing testimony given at 
a personal hearing before a Hearing Officer at the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with the issue on appeal.  
Therefore, no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claim.  See 38 U.S.C.A. § 5107(a); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1998).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).  In 
addition, where entitlement to service connection has already 
established, and an increase of a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for PTSD was granted by a 
rating decision of September 1996, and a 70 percent 
evaluation was assigned, effective from September 21, 1994.  
In April 1997 the veteran was admitted for inpatient 
psychiatric evaluation at the Larned State Security Hospital 
following his involvement in a standoff situation with the 
local police.  The veteran subsequently filed a claim for a 
total or 100 percent evaluation in August 1997, contending 
that his service-connected PTSD had increased in severity, 
and that his recent incarceration and inability to work 
supported this contention.  This claim was denied by a rating 
decision of January 1998.  That rating decision is the 
subject of this appeal.  

In May 1997, a forensic evaluation report was received from 
the Larned State Security Hospital.  The report shows that 
the veteran was charged with two counts of criminal threat, a 
felony, in which he held his wife and daughter hostage in a 
two-day police standoff.  The veteran was subsequently 
admitted to Larned State for treatment and evaluation in 
April, 1997.  On examination, personal hygiene and appearance 
were described as disheveled but fair, his speech was clear 
and coherent, and his thought process was organized and 
logical.  The veteran denied experiencing any perceptual 
disturbances, and there was no evidence of delusions.  The 
veteran also denied experiencing homicidal or suicidal 
ideations.  Insight and judgment were characterized as 
"partial," and the veteran was noted to have a significant 
problem with alcohol.  

During the course of the veteran's admission, he was not 
observed to manifest symptomatology of a psychotic thought 
process or depression.  Further, there was no indication that 
he was unable to distinguish between reality and fantasy.  
The veteran stated that he had been drunk at the time of the 
police standoff, and that he had not had any hallucinatory 
experiences during that time.  He was deemed competent to 
stand trial for the incident of March 1997, and his diagnoses 
included, in pertinent part, PTSD by history.  

The veteran's wife submitted signed affidavits in June and 
August 1998 in which she stated that due to his PTSD, the 
veteran was unable to make decisions, unable to take care of 
himself, had no motivation, experienced irritability and mood 
swings, and was unable to work.  She indicated that although 
she and the veteran had recently separated, she moved back in 
with him because the veteran required assistance in nearly 
everything he did.  The veteran's wife stated that everything 
stressed him to the point where he could not function, and 
that he was unable to handle any responsibility.  She 
described paranoid and delusional behavior, and noted that 
the veteran had become even more insecure after the police 
had confiscated all of the veteran's guns following the 
police standoff.  She also indicated that the veteran was 
isolated from everyone except her, his dog, and his treating 
physicians and that he only left the house to walk the dog 
and for doctor's visits.  

In June 1998, the veteran, his wife, and a friend appeared at 
a personal hearing before a Hearing Officer at the RO in 
which they testified that the veteran had been unemployed for 
the past year, and had been unable to retain any sort of 
employment.  The veteran testified that he had a job for the 
previous three and a half years as a courier delivery driver, 
but following his release from Larned State Hospital, he had 
been unable to return to work because he became confused and 
could not understand how to operate the delivery scanner 
computer or the trip log books.  He further indicated that 
his wife had to drive him wherever he went because he would 
become lost.  Upon consulting with his associate, the veteran 
testified that he was on probation for the March 1997 
standoff incident pursuant to a plea bargain agreement with 
the prosecution in which the veteran agreed not to keep any 
guns in his residence.  The veteran also indicated that he 
had attempted to start up a business in his home sharpening 
tools, but he found that he was unable to perform the tasks 
necessary to operate such a business.  With respect to his 
personal hygiene, the veteran testified that he did not 
always know when to relieve himself, and had to be reminded 
to perform other normal acts of personal hygiene such as 
brushing his teeth.  

The veteran indicated that he based his belief that his PTSD 
symptomatology had become more severe on the fact that he had 
increased the dosage of his medications including Trazodone 
to the maximum level.  He stated that although he was taking 
increased dosages of medication, he had begun to experience 
nightmares and depression again.  The veteran's wife 
testified that she was increasingly worried about his 
confusion, memory loss, increased sleeping, and the overall 
increasing level of his symptomatology.  She indicated that 
he required assistance in performing ordinary tasks of daily 
living, such as getting dressed.  

In August 1998, the veteran underwent a VA rating examination 
in which the examiners observed that the veteran's 
psychiatric disorders including his PTSD presented an 
exceedingly complicated case.  It was opined that one reason 
for such complication was that the veteran suffered from 
several psychiatric disorders which interplayed with one 
another.  The examiners stated that it was clear, however, 
that the veteran was operating on what he characterized as a 
psychotic level.  The veteran's inpatient evaluation at 
Larned State was noted, and the examiners offered the opinion 
that the veteran's mental state had deteriorated since that 
time.  The veteran was noted to be unemployable due to his 
underlying psychotic condition, cognitive deficits, and other 
psychiatric disorders interplaying with one another.  The 
veteran reported that he had recurrent and distressing 
recollection of event related to his Vietnam service and that 
he frequently heard "noises" and would wake up at night 
screaming.  In addition, the veteran would tend to forget 
where he was while riding in a car, and he experienced 
intense psychological and physiological distress upon hearing 
cues such as rifle shots or other related stimuli.  Suicidal 
thoughts and ideation had been present at times, and the 
examiner noted that the veteran's firearms had been removed 
from his house.  The veteran reported diminished interest and 
that he felt emotionally detached.  He reported difficulty 
sleeping, irritability and outbursts of anger which had been 
helped with sertraline.  He reported difficulty 
concentrating, hypervigilence and exaggerated startle 
response.  The examiners reiterated that the veteran appeared 
to be operating on a psychotic level and as an example noted 
that the veteran stated that he was able to look someone in 
the eye and tell whether or not that person was "evil."  He 
also expressed concern that he would be "locked up."  The 
examiners noted that psychological testing revealed that the 
veteran had faulty judgment, would become easily 
disorganized, and would lose touch with logic upon stress.  
He would become overwhelmed with emotions. 

With respect to his cognitive ability, the veteran was found 
to have difficulty in writing, orientation, and remembering 
three common objects.  He was unable to follow simple 
commands.  The veteran's history was characterized as 
extremely tangential and circumstantial, and he had a 
difficult time focusing.  He indicated that when he became 
"scared" his mind would become blank.  It was noted further 
that the veteran suffered from depression which was likely 
related to the veteran's PTSD and to his underlying psychotic 
disorder.  It was also indicated that the veteran appeared to 
meet the criteria for alcohol dependence in sustained full 
remission.  

Mental status examination revealed that the veteran was alert 
and casually dressed, but he had great difficulty in 
completing the mini-mental status examination.  He was tense, 
anxious and concerned that he was going to be locked up.  
Initially, he was rambling and circumstantial, but with some 
help was better able to focus.  It was noted that the veteran 
had what appeared to be a history of apparent auditory 
hallucinations.  He had a continual feeling that Viet Cong 
guerrillas were outside his house.  In addition, the veteran 
was found to be delusional in that he felt that people were 
either after or talking about him.  He also indicated that he 
sometimes knew what other people were thinking.  The veteran 
was characterized by the psychologist as being disorganized 
in thinking and affect, as losing his sense of reality, and 
as having anxiety, depression, and isolation.  The examiners 
unequivocally stated that the veteran was not competent to 
manage his own funds, but noted that as the veteran had a 
good relationship with his spouse, hopefully she could assist 
him in this area.  

It was further reported that a diagnostic conference had been 
conducted in the veteran case which included the examining 
psychiatrist, a senior psychologist and a neuropsychologist 
who reviewed the records and test results.  The diagnostic 
team reportedly felt that the veteran was significantly 
psychiatrically impaired although it appeared that the 
veteran at times may exaggerate his symptomatology and 
problems.  However, it was noted that the over-reporting 
appeared to be another indication of the veteran's extreme 
distress.  The team felt that the veteran was experiencing 
serious distress and that he was operating at a psychotic 
level of behavior.  It was felt further that the interplay of 
the veteran's PTSD, psychotic disorder, cognitive 
limitations, major depression and panic disorder accounted 
for the veteran's presenting picture.  

Following additional neurological testing, the diagnostic 
impression included Axis I PTSD; psychotic disorder, not 
otherwise specified with elements of a delusional disorder 
which may be aggravated by the veteran's PTSD; cognitive 
disorder, not otherwise specified and may be secondary to 
diabetes or years of heavy drinking or current psychotropic 
medication; major depression, may be related to PTSD; panic 
disorder with agoraphobic components; and alcohol dependence, 
in sustained full remission.  Axis IV psychosocial and 
environmental stressors were reported to be chronic mental 
illness with resultant significant impact upon the veteran's 
life and inability to work.  In addition, the examiners 
offered an Axis V Global Assessment of Functioning (GAF) 
score of 30 for the veteran's PTSD.  A GAF score of 30 is 
suggestive of behavior considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment.  It is also suggestive of an inability to function 
in almost all areas.  

Under the evaluative criteria for rating PTSD, assignment of 
a 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in the thought process or communication; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

Applying the evaluative criteria for PTSD, the Board 
concludes that the evidence supports assignment of a 100 
percent evaluation for the veteran's PTSD.  The most recent 
objective medical evidence shows that the veteran's 
symptomatology most closely approximates the symptomatology 
contemplated for assignment of a 100 percent evaluation.  
Although it appears that the veteran's symptomatology at the 
time he was referred to Larned State did not then approximate 
the criteria for even a 70 percent evaluation to the extent 
indicated by the psychiatric evaluation report, the examiners 
who conducted the most recent rating examination of August 
1998 observed that the veteran's overall condition had 
deteriorated significantly since that time.  Further, as 
noted, the examiners who had conducted the August 1998 
examination concluded that the veteran presented with an 
exceedingly complicated and challenging problem and noted 
that there was considerable difficulty in arriving at a clear 
and distinct understanding as to what was going on with the 
veteran due to the fact that the veteran suffered from 
multiple conditions, all of which seemed to interplay with 
each other.  While some of the diagnoses rendered following 
examination and consultation are nonservice-connected 
psychiatric disabilities, the Board notes that the examiners 
also indicated that the veteran's psychotic disorder may be 
aggravated by PTSD, offered as an alternative explanation 
that the veteran's cognitive disorder may be related, in 
pertinent part, to current psychotropic medication, and 
indicated that the veteran's major depression could also be 
related to PTSD.  In any event, the examiners indicated that 
the interplay of the veteran's PTSD, psychotic disorder, 
cognitive limitations, major depression, panic disorder and 
minor neurological impairments all accounted for the 
veteran's presenting picture.  It was also noted that 
although the veteran appeared to be exaggerating his 
symptomatology and problems, such over-reporting appeared to 
be an indication of the veteran's extreme distress.  Further, 
the Board notes that the most recent examiners have assigned 
a GAF of 30 based solely on the veteran's PTSD.  That the 
veteran currently experiences total occupational and social 
impairment due to gross impairment in his thought processes 
or communications is not in dispute at this time.  Further, 
although the veteran clearly has significant nonservice-
connected psychiatric impairment, the Board finds that it is 
not possible to separate the symptomatology due exclusively 
to the veteran's PTSD from other nonservice-connected 
psychiatric impairment, and as noted above, the most recent 
examiners have clearly indicated that there is a relationship 
between all of these disorders.  The Board observes that when 
it is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition 
(such as a personality disorder), 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
(1998).  

Moreover, while he was not found to have any homicidal 
ideation at the time of the August 1998 examination, he was 
shown to have some suicidal ideation, and evidence by the 
documented police standoff in March 1997.  In addition, the 
veteran has objectively been shown to have an intermittent 
inability to perform activities of daily living as noted in 
the August 1998 examination report and by his wife's 
statements and testimony.  He has also been shown to be 
susceptible to disorientation as to time and place as shown 
in the rating examination and the veteran was shown to have 
significant difficulty with memory.  Accordingly, based on 
the foregoing and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
assignment of a 100 percent schedular evaluation for the 
veteran's PTSD.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 100 percent 
evaluation for the veteran's PTSD is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

